Citation Nr: 0718292	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  96-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from June 1961 to June 1970 
and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Coronary artery disease and hypertension were first 
clinically confirmed years after the veteran's discharge from 
active duty and are not attributable to his active military 
service.  

2.  The veteran's paroxysmal atrial fibrillation is not 
related to his military service.


CONCLUSION OF LAW

The veteran does not have coronary artery disease, 
hypertension, or paroxysmal atrial fibrillation that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Such notice is to be 
given prior to the initial unfavorable adjudication.  

In the present case, the veteran submitted his claim for 
service connection prior to the enactment of the VCAA and the 
initial denial occurred in July 1995.  The veteran's case was 
remanded for the required notice to be provided in June 2003.  

By letter dated in June 20034, the RO advised the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

The veteran's claim was re-adjudicated in March 2004, May 
2004, March 2005, and May 2005.  He was issued a supplemental 
statement of the case (SSOC) at those times.  The veteran's 
claim remained denied and he was provided the basis for the 
continued denial.

The Board remanded the veteran's claim for additional 
development in September 2005.  Additional evidence was 
developed and the veteran's claim was re-adjudicated in 
January 2006, and December 2006, respectively.  His claim 
remained denied and he was again issued SSOCs that provided 
the basis for the continued denial.  

Although the initial unfavorable adjudication occurred prior 
to the required notice, the Board finds that the veteran was 
provided with the notice required by the VCAA.  He was 
afforded a meaningful opportunity to participate in the 
development of his claim.  There is no evidence of prejudice 
to the veteran based on any notice deficiency.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, statements from the veteran.  Further, 
the veteran's case was remanded for additional development on 
three occasions.  The veteran was afforded an opportunity to 
supplement the record with evidence/argument.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess in June 2006.  

I.  Background

The veteran served on active duty with the Army from June 1961 to 
June 1970.  He also had service in the Arkansas National Guard 
from 1979 to 1992.  This included a period of active duty in 
support of Operations Desert Shield/Desert Storm from November 
1990 to August 1991.  

The service medical records (SMRs) from the veteran's first 
period of active service do not contain a diagnosis of a 
cardiovascular disorder.  He was afforded a VA general medical 
examination in May 1971.  There was no complaint of a 
cardiovascular disorder and no finding of such on the examination 
report.

A November 1989 National Guard periodic examination, conducted 
prior to his second period of active service, was negative for 
any indication of a cardiac or vascular disorder.  The veteran 
did have a cholesterol level of 285, high density lipoprotein 
(HDL) level of 35, and a low density lipoprotein (LDL) of 216. 

The veteran entered on to active duty in November 1990.  A 
clinical entry from December 28, 1990, noted that the veteran was 
asymptomatic and was negative for hypertension, had a 1-1/2 pack 20 
year history of smoking, and requested a lipid profile.  A 
laboratory report, from January 1991, indicated a cholesterol 
level of 267, triglycerides of 348, HDL of 28, and LDL of 169.  
The veteran had a release from active duty physical examination 
in July 1991.  An electrocardiogram (EKG) was interpreted to show 
sinus bradycardia but was otherwise normal.  No cardiovascular 
disease was reported on the examination report.  The veteran was 
noted to have "HL" hyperlipidemia that existed prior to 
service.  The veteran was released from active duty in August 
1991.

The veteran submitted a claim for disability compensation 
benefits for several issues unrelated to the issue on appeal in 
November 1991.  The veteran was afforded VA examinations in 
January 1992.  The subject of a cardiovascular disorder was not 
raised by the veteran.  

The veteran submitted treatment records from J. R. Delk, 
M.D., for the period from September 1992 to October 1992.  
The veteran was evaluated for erectile problems.  The veteran 
was noted to have a negative past medical history for medical 
illnesses.  Dr. Delk provided an impression of organic 
impotence probably secondary to vascular insufficiency.

The veteran also submitted a claim for his erectile problems 
in February 1993.  He said that he was placed on a low 
sodium/cholesterol diet while on active duty from 1990 to 
1991.  He said that this elevated his cholesterol and this 
aggravated his arteriosclerosis to the point he lost the 
ability to have an erection.  He cited to the records from 
Dr. Delk as evidence for his claim.  The veteran did not 
provide any evidence that he had been diagnosed with 
arteriosclerosis.

The RO denied this claim in March 1993.

The veteran was afforded a VA examination in January 1994.  
The examiner was to evaluate other issues but the veteran's 
cardiovascular system was reported as normal on the 
examination report.

The veteran submitted private treatment records from T. M. 
Cheyne, M.D., at the Hort-Krock Clinic, for the period from 
1992 to 1994.  The records related to treatment for 
orthopedic complaints.  There was no reference to any type of 
cardiac related complaints.

The veteran submitted his current claim for service 
connection for a cardiovascular disorder in March 1994.  He 
included records from St. Edward Mercy Medical Center for the 
period from February to March 1994.  A February 1994 entry 
includes impressions of diplopia, suspect transient ischemic 
attack (TIA) or stroke in evolution, and atrial fibrillation, 
duration unknown, possibly precipitating an embolic vascular 
event.  A March 1994 entry noted that the veteran had 
recently been hospitalized with diplopia associated with 
paroxysmal atrial fibrillation (PAF).  There had been no pre-
existing cardiovascular history.  The diagnoses included PAF, 
and TIA, secondary to the fibrillation.  

The veteran also submitted a copy of a VA rheumatology 
consult from December 1993.  Of note, the consulting 
physician noted that the veteran had hypercholesteremia.  

A January 1995 letter from R. A. Hinkle. M. D., noted that he 
had treated the veteran since February 1994.  The veteran had 
required hospitalization for a transient cerebral ischemic 
attack secondary to PAF.  The cardiac condition was 
attributed to arteriosclerotic cardiovascular disease.  
Dr. Hinkle said this was associated with 
hypercholesterolemia.  

The veteran had a VA examination in May 1998.  The examiner 
was requested to provide an opinion as to whether it was at 
least as likely as not that any heart disease determined to 
be present on examination was related to high cholesterol, 
sinus bradycardia, and/or any other medical documentation 
and/or incident of service.  The examiner found no evidence 
of structural heart disease.  Further, she found no 
relationship between the veteran's bradycardia and the atrial 
fibrillation.  The veteran also had a negative treadmill 
test.  Finally, the VA examiner said there was no 
relationship to the veteran's elevated cholesterol as there 
was no evidence of plaquing of the carotids at the time of 
the double vision [when the veteran was hospitalized in 
1994].  

VA treatment records for the period from May 1996 to May 1998 
show that the veteran was diagnosed with 
hypercholesterolemia.

Additional records from Dr. Hinkle, for the period from March 
1994 to July 1998, were received.  The veteran was given a 
diagnosis of cardiac arrhythmia, paroxysmal atrial 
tachycardia (PAT)-PAF in July 1997.  The veteran was 
diagnosed with cardiac arrhythmia, with presnycope and angina 
pectoris in July 1998.  

Additional VA records, from 1992 to 2002, did not reflect a 
diagnosis of a cardiovascular disease, to include 
arteriosclerosis.  The veteran was an inpatient for chest 
pain in April 2001.  The discharge summary noted that there 
was no specific history of coronary artery disease (CAD).  He 
was then seen at the River Valley 


Heart Center, from May 2001 to December 2001, with the 
records associated with the VA records.  The examining 
physician noted that the veteran's cardiac risk factors 
included his age, gender, hypertension, cigarette smoking, 
and hyperlipidemia.  The veteran had a cardiac 
catheterization in October 2001.  No defects were reported.  
The veteran was found to have PAF on electrocardiogram (EKG).  

The same VA examiner that saw the veteran in 1998 evaluated 
him in May 2003.  The examiner responded to questions 
regarding whether the veteran's sinus bradycardia in service 
was related to his later development of atrial fibrillation 
and the TIA.  The examiner noted that the veteran had an 
episode of PAF in the early 1990's and that this most likely 
resulted in a thrombotic TIA.  She said the veteran had a 
normal carotid ultrasound at that time.  She opined that the 
episodes of PAF were, in no way, related to his bradycardia 
or elevated cholesterol.  The examiner further stated that 
there was no current evidence of coronary artery disease so 
there would be nothing to relate to the veteran's military 
service. She said that the veteran had a heart murmur that 
was not related to the bradycardia.  The examiner did say 
that the veteran had hypertension which was not adequately 
controlled.  In summary, she stated that the veteran had no 
cardiac disease that she could relate to his bradycardia or 
elevated cholesterol.

The Board remanded the case for additional development in 
June 2003. 

The veteran submitted an outpatient evaluation from the 
Cardiology Center at Sparks dated in July 2003.  The veteran 
was seen as a follow-up for his PAF.  He had an abnormal EKG 
that the physician said was PAF/flutter.  The veteran was 
also assessed with non-obstructive CAD and hyperlipidemia.

A different VA examiner provided an addendum to the May 2003 
examination report in November 2003.  The examiner was 
requested to provide an opinion whether the veteran's high 
cholesterol and/or sinus bradycardia pre-existed his military 
service from November 1990 to August 1991.  If so, did the 
examiner consider either condition to be aggravated by that 
period of service.  The examiner concluded that the veteran's 
atrial fibrillation was a long-term event and was most likely 
caused by chronic alcohol intake and previous tobacco use.  
The examiner said that neither the veteran's atrial 
fibrillation nor hypercholesterolemia interfered with his 
bradycardia.  The examiner noted that the veteran had a 
complete cardiac workup, including a cardiac catheterization 
in 2001, with no evidence of significant coronary artery 
disease.

The examiner further noted the veteran's cholesterol level of 
285 prior to service in 1989.  He said the elevated 
cholesterol level did pre-exist military service and was not 
aggravated by service.  He opined that the veteran's military 
service helped this condition.  He also opined that the sinus 
bradycardia was an event secondary to alcohol usage.

The veteran submitted records from the Arkansas Heart Center 
in April 2004.  The records covered a period of treatment 
from September 2002 to February 2004.  The veteran was first 
seen as a new patient in September 2002.  The initial 
assessment was history of PAF, hyperlipidemia, non-
obstructive CAD, and mitral regurgitation.  The records did 
not contain any opinion that related the veteran's diagnoses 
to his military service.  

Additional VA records for the period from November 1997 to 
September 2004 do not provide any assessment to link any 
diagnosis of a cardiovascular disease to service.

Records from Sparks Medical Center, for the period from 
January 2004 to January 2005, show that the veteran was 
treated for CAD and underwent angiography in December 2004.  
The veteran also submitted records from the Arkansas Heart 
Center for the same period of January 2004 to January 2005.  
The records reflect his continued treatment for the same 
diagnoses of mitral regurgitation, hyperlipidemia, history of 
PAF, and non-obstructive CAD until November 2004.  Evaluation 
and testing at that time lead to the veteran being 
hospitalized at Sparks for the invasive evaluation.

In light of the change in status, namely a diagnosis of a 
cardiovascular disease, the Board remanded the case for a new 
VA examination in September 2005.

Later records from Sparks, through October 2005, show 
continued treatment for CAD but not provide any nexus 
evidence to link the diagnosis to the veteran's military 
service.

The veteran was afforded a VA examination in November 2005.  
However, the examination report was not responsive to the 
questions raised in the remand of September 2005.  The only 
cardiovascular disease noted was PAF.  The examiner said that 
the PAF was most likely due to age, cholesterol elevation, 
and alcohol use.

The veteran was afforded a new examination in August 2006.  
The VA examiner had also examined the veteran in 1998 and 
2003.  The examiner said that she had reviewed the several 
volumes of the claims folder.  She noted the veteran's 
history, to include the finding of the elevated cholesterol 
level in 1989, and his subsequent surgery in 2004.  She said 
that the veteran had a long history of heart disease that 
began in 1994.  The examiner opined that the veteran's atrial 
fibrillation was not related, in any way, to his sinus 
bradycardia.  She also said that the veteran's CAD was 
related to the elevated cholesterol level noted in November 
1989.  The examiner said that the veteran had other risk 
factors, including cigarette smoking and hypertension, but he 
did not have a family history of heart disease and diabetes.  
The examiner concluded by saying, "...therefore, I must 
conclude that his atrial fibrillation is not related to his 
problems in-service [sic], but I do believe that his coronary 
artery disease, which he has now manifest in 12/04, is 
related to his problem when he was in the service."

An addendum opinion was sought in November 2006.  The same VA 
examiner again noted the high cholesterol level in November 
1989.  She also repeated that the veteran's PAF was not 
related to any event in service.  The examiner said that this 
hypercholesterolemia, that was manifest in service, was 
associated with the CAD that was discovered in 2004.  She 
noted that there were other risk factors for the development 
of CAD but that the veteran did not a family history for 
heart disease.  Therefore, "it must be said that his 
coronary artery disease was related to his 
hypercholesterolemia."  The examiner further stated that it 
was difficult to say what percentage of the CAD was related 
to the hypercholesterolemia and that related to the cigarette 
smoking and hypertension.  She concluded by saying it was 
more likely than not that the hypercholesterolemia played a 
significant causal role in the development of the veteran's 
CAD.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including cardiovascular-renal 
disease, and hypertension, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the term "active military service" means active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Active duty for training is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. § 
101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Only such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence of record is clear that there was no 
cardiovascular disorder, however characterized, during the 
veteran's initial period of active duty from June 1961 to 
June 1970.  The medical evidence is equally clear that no 
cardiovascular disease was manifest to a compensable level in 
the year after June 1970.  

The veteran's SMRs for his National Guard service are 
negative for any diagnosis of a cardiovascular disease.  The 
veteran had a National Guard periodic/Over 40 physical 
examination in November 1989.  He was not serving on active 
duty at the time or active duty for training.  He was noted 
to have elevated cholesterol, HDL, triglycerides, and LDL 
levels.  As a result, he was determined to have several 
positive factors on the Army's cardiovascular risk screening 
program to include his smoking history, blood pressure and 
laboratory results in January 1990.  

The veteran entered on to active duty in November 1990.  His 
1989 physical examination was used as his entrance 
examination.  He was seen in December 1990.  He was noted to 
be negative for hypertension at that time.  Laboratory 
studies were ordered and the results also showed elevated 
levels of cholesterol, HDL, triglycerides, and LDL in January 
1991.  The veteran's cholesterol level was down from 1989, as 
was his HDL and LDL values.  His triglycerides were up.  His 
July 1991 separation physical examination listed no evidence 
of a cardiovascular disease.  The veteran's hyperlipidemia 
was listed as existing prior to service.  

Neither the results of the November 1989 physical 
examination, nor the laboratory results from January 1991 
demonstrate the presence of a disability.  The veteran had 
elevated laboratory study values.  See 61 Fed. Reg. 20, 20445 
(May 7, 1996) (regulatory change for disabilities of the 
endocrine system noting that hyperlipidemia, elevated 
triglycerides, and elevated cholesterol were laboratory test 
results and were not, in themselves, disabilities.)  

Assuming arguendo that the elevated laboratory results 
represented a disability in 1989, it would be clear that the 
disability pre-existed service and was noted on the veteran's 
physical examination in 1989 and the January 1990 
cardiovascular screening report.  Moreover, his July 1991 
separation physical examination noted that the veteran's 
hyperlipidemia existed prior to service.  The laboratory 
results in January 1991 do not reflect an aggravation of the 
veteran's status, rather only one laboratory value was 
increased.  No cardiovascular disease was noted on the 
discharge examination in July 1991.  Thus, even if it were 
assumed that the elevated cholesterol level represented a 
disability, it clearly pre-existed service and the evidence 
is clear that it was not aggravated during service.  

There is no medical evidence of record to demonstrate that 
the veteran had a cardiovascular disease, to include 
hypertension, within one year following his discharge in 
August 1991.  There is an entry from records from the 
Arkansas Heart Center that reported the veteran as having a 
history of non-obstructive CAD in September 1992.  The basis 
for this diagnosis is not shown in the records.  Dr. Hinkle 
made a reference to the veteran having arteriosclerotic heart 
disease in his statement from January 1995; however, his 
treatment records did not record such a diagnosis.  

The records associated with treatment of the veteran's TIA in 
1994 reported that there was no pre-existing cardiovascular 
history.  The April 2001 VA discharge summary, where the 
veteran was evaluated for his chest pain, noted that there 
was no history of CAD.  A cardiac catheterization from 
October 2001 was said to show no defects.  Moreover, the VA 
examiner that evaluated the veteran in 1998, and 2003 
conducted a thorough review of the medical evidence of record 
and concluded that there was no evidence of CAD as of the 
time of her examinations.

The medical records do not discuss symptoms of or provide a 
diagnosis of hypertension within one year after the veteran's 
discharge in August 1991.  Further, there is no objective 
medical evidence of record to show any nexus between the 
veteran's later diagnosed hypertension and his military 
service.  

Several VA examiners have opined that there is no 
relationship between the veteran's PAF and his sinus 
bradycardia.  The PAF was attributed to other factors.  

Finally, there are two opinions that relate the veteran's 
subsequent development of CAD to his cholesterol level.  The 
January 1995 letter from Dr. Hinkle and the opinions from the 
VA examiner in August 2006 and November 2006.  Dr. Hinkle did 
not address when the veteran's hypercholesterolemia began.  
The VA examiner noted the elevated levels from the November 
1989 physical examination and opined that the veteran's CAD 
was due, at least in part, to the elevated levels noted in 
1989.  

The medical opinions may hold that the laboratory values at 
that time were indicators for the subsequent development of 
CAD; however, that is not the same as identifying a disease 
in service and finding that the veteran has the same disease 
at a later date.  As discussed supra, the veteran was not on 
active duty at the time of the November 1989 physical 
examination.  Thus the VA examiner's opinion relates to a 
period when the veteran was not on active duty.  No 
cardiovascular disease was present when he was on active duty 
from November 2000 to August 1991.  The veteran was diagnosed 
with CAD and hypertension several years after service.  

As noted, to grant service connection based on a post-service 
diagnosis of an illness, it must be shown that "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service."  38 C.F.R. § 
3.303(d).  Here, "all" of the evidence shows that the 
veteran's elevated cholesterol was only one of several risk 
factors in his post-service development of cardiovascular 
disease.  The Board finds that the preponderance of the 
evidence does not demonstrate the presence of a 
cardiovascular disease in service and the later medical 
opinions relate the development of cardiovascular disease to 
a condition that was noted during a period where the veteran 
was not on active duty.  In light of the evidence, service 
connection for a cardiovascular disorder is denied.


ORDER

Entitlement to service connection for a cardiovascular 
disorder is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


